AFFIRMED and Opinion Filed February 1, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01177-CR
                                      No. 05-17-01178-CR

                       RAYMON STEFFANI LAWRENCE, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-20873-U, F17-00600-U

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Bridges
       Appellant Raymon Steffani Lawrence pleaded guilty before a jury to two offenses of

aggravated robbery with a deadly weapon, a firearm. After finding appellant guilty, the jury

assessed punishment at thirty-five years’ imprisonment in each case. On appeal, appellant’s

attorney filed briefs in which he concludes these appeals are wholly frivolous and without merit.

The briefs meet the requirements of Anders v. California, 386 U.S. 738 (1967). The briefs presents

a professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the briefs to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.
See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to

file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s briefs. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

these appeals.

       We affirm the trial court’s judgments.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47
171177F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RAYMON STEFFANI LAWRENCE,                         On Appeal from the 291st Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. F16-20873-U.
 No. 05-17-01177-CR        V.                      Opinion delivered by Justice Bridges.
                                                   Justices Brown and Whitehill participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered February 1, 2019.




                                             –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 RAYMON STEFFANI LAWRENCE,                         On Appeal from the 291st Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. F17-00600-U.
 No. 05-17-01178-CR        V.                      Opinion delivered by Justice Bridges.
                                                   Justices Brown and Whitehill participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered February 1, 2019.




                                             –4–